Citation Nr: 1611072	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for traumatic brain injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from August 2005 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

Additional evidence has been associated with the claims file since the last RO adjudication in August 2012.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issue of severity of the Veteran's hearing loss disability.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current tinnitus disability is not present.

2.  A current hearing loss disability as defined by VA standards is not present.
3.  Residuals of a traumatic brain injury are attributable to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).

2.  A bilateral hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  A traumatic brain injury was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2010 and April 2011.  The claim was last adjudicated in August 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  

VA afforded the Veteran examinations in September 2010 and October 2010 and obtained medical etiological opinions with respect to his claims.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to the examination for traumatic brain injury (TBI), the Board does not rely on the examiner's opinion as to a link to service because the decision turns on whether there was a traumatic event in service.  As there is no credible evidence indicating that there were clinical signs relating to a traumatic event, a medical opinion as to this issue is not required.

The record reflects that at the January 2016 Board hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A.  Tinnitus

The Veteran asserts that he has experienced bilateral tinnitus beginning in service and continuing since that time.  In-service noise exposure was conceded by VA.  

Service treatment records show that in March 2009, the Veteran sought private treatment for an earache.  He denied tinnitus at that time.  An August 2009 treatment record notes that the Veteran was evaluated in March 2009 for ringing in his ears which resolved after treatment with no complaints as of August 2009.  

The separation examination found a normal clinical evaluation of the ears.  The Veteran denied ear trouble and hearing loss at that time.  He reported his visit to the emergency department for ear pain.  The examiner commented that ear pain was treated and symptoms resolved.

Post-service noise exposure includes occasionally listening to loud music and working with sound systems and electronics.  See October 2010 VA audiological examination.  The Veteran denied significant recreational noise exposure.  See id.  The October 2010 examination report notes that the Veteran fell 10 from a helicopter and broke his back, hit his head, had some pain in his ear, and that tinnitus was loud at that time.  Id.  As a result of the October 2010 VA examination, the examiner opined that tinnitus is less likely as not caused by or a result of service noise exposure.  The examiner reasoned that audiometrics in the claims file were all found to be clinically normal to 4000 Hertz.  The only complaint of tinnitus found in the claims file was on the claims form, and on the traumatic brain injury VA examination of September 2010.  The examiner further reasoned that the complaint of bilateral tinnitus is not consistent with the thresholds of hearing noted on the present examination. 

At the Board hearing, the Veteran testified that he first started noticing ringing in his ears around 2008.  He did not see a doctor because he did not think it was "that big of a deal, it was really mild."  He claims that since that time, it worsened.

Tinnitus is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, in this case, the Board finds that a preponderance of the evidence shows that the Veteran does not have a current tinnitus disability.

In that regard, the VA medical examiner has concluded that the complaint of tinnitus is not consistent with the thresholds of hearing noted on the October 2010 VA examination.  Moreover, at separation from service, the Veteran denied ear trouble.  However, in the Board hearing, he claims that tinnitus began in 2008.  These statements are inconsistent and diminish the credibility of the Veteran's lay claims that he experiences tinnitus.  Additionally, the Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran has a current tinnitus disability.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.



B.  Bilateral hearing loss disability.

The Veteran claims entitlement to service connection for a bilateral hearing loss disability due to in-service noise exposure.  VA has conceded in-service noise exposure.  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the October 2010 VA audiology examination's measurements of hearing acuity demonstrate no hearing loss disability pursuant to VA standards.  Maryland CNC test scores were 96 percent for the right ear and 96percent for the left ear.  Puretone threshold values measured in the October 2010 examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
20
LEFT
10
15
20
15
15

The examiner found the left ear was within normal limits.  The right ear was within normal limits to 6000 Hertz with a mild loss of 30 dB at 3000 Hertz and 8000 Hertz, however the loss on the right ear has a slight conductive component.  The examiner opined that the mild right side conductive component may be related to his Otitis Media of March 2009.

The Board notes, however, that the diagnosed hearing loss does not meet the threshold to establish a current hearing loss disability for VA purposes.  These examination results are affirmative evidence against a current hearing loss disability.  There is no medical examination which contradicts these results.

Although the Veteran claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as shown, the symptoms he has reported are not supported by medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a hearing loss disability for VA purposes.  As there is no competent evidence of a current disability, service connection for hearing loss and for an organic disease of the nervous system is not warranted.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for a bilateral hearing loss disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

C.  Traumatic Brain Injury

The Veteran contends that he suffered a traumatic brain injury (TBI) in service when fell approximately 10 feet to the cement floor inside of a hanger breaking his coccyx and striking his head.

With respect to his period of service, a June 2007 a private emergency department treatment record reported the Veteran presenting with a laceration to the left side of his nose after going down a "slip and slide" when he fell and his glasses cut him on the side of his nose.  He denied loss of consciousness, loss of vision, swelling of his eye, eye pain, bleeding from his nose other than the laceration, and neck pain.  Physical examination showed the Veteran was awake, alert, and appropriate in no acute distress.  Pupils were equal, round and reactive to light.  Positive extraocular movements were intact.  Funduscopic exam was within normal limits.  There was nontenderness on palpation of the facial bones.  There was no hematoma.  There was no tenderness to palpation of the nose.

A January 2009 private orthopaedic treatment record notes treatment for the fall from the helicopter, which took place 6 days prior.  It was reported that he fell from a helicopter and landed on his back, and that since then he had difficulty with working, sleeping and sitting.  Treatment records indicate the Veteran continued to receive followup treatment for pain in the area of the coccyx.  Service treatment records from that date also note followup for back pain related to the incident.

In his separation report of medical history, he denied dizziness or fainting spells, frequent or severe headache, a head injury, memory loss, amnesia, seizures, convulsions, and a period of unconsciousness or concussion.  The separation examination was normal as to clinical evaluation of the head and neurologic system.

Post service VA treatment records from an April 2010 initial consultation indicate the Veteran denied a history of syncope, severe headaches, unusual dizziness, and symptoms of cerebrovascular accident.  On examination the Veteran was alert, oriented, and in no distress.  His mental status was normal. 

At the September 2010 VA traumatic brain injury examination, the Veteran reported his history of the fall from the helicopter in service and his broken coccyx.  He stated he was treated with analgesics on ship and upon return to port, X-rays disclosed the fracture.  He is not sure whether he suffered a head concussion at that time.  

During the September 2010 examination, the Veteran denied a history of dizziness, vertigo, seizures, balance and coordination problems, autonomic dysfunction, numbness, paresthesias or other sensory changes, mobility problems, ambulatory problems, fatigue, malaise, psychiatric symptoms, neurobehavioral change, bowel problems, erectile dysfunction, hypersensitivity to light and sound, vision problems, speech and swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, and cranial nerve dysfunction.

He endorsed headaches about once per week, and severe constant pain in the low back and intermittent pain in the left knee.  He endorsed occasional weakness.  He endorsed insomnia, mild memory impairment, difficulty concentrating, and difficulty with executive functions (speed of information processing, goal setting, planning, organizing, prioritizing, etc.).  He denied urinary retention, urinary incontinence, urinary urgency, and erectile dysfunction.  He endorsed bilateral tinnitus.

The examiner rendered a diagnosis of mild TBI, and opined that mild TBI is less likely as not caused by or a result of service.  The examiner reasoned that records indicate a follow up of an emergency room visit on July 2, 2007 for head laceration/sutures but no records of the incident causing the head injury leading to the emergency room visit.

In the January 2016 Board hearing, the Veteran testified, as to the fall from the helicopter, that:

I was the lead man on top of the helicopter, I was doing the first assessment of the helicopter because it had hydraulic problems and when I fell off I had two guys - they wanted to help me out, I asked them to leave me down on the floor and - then I stood up little by little and then they carried me outside - they just told me to move out of the way.  

He further testified that he experienced dizziness and his back started hurting while doing flight patterns in a mission after the accident.  He also experienced disorientation, pain in his back, muscle spasms, and headaches.  The Veteran also testified that he had no lingering issues after the accident in 2007 involving a foot to the face.

The Board assumes the competence of the VA examiner. The examiner determined that the appellant qualified for a diagnosis of TBI.  Although the examiner did not attribute the TBI to service, we are unable to establish that there was any post service trauma.  Rather, the evidence tends to establish that there may have been an in-service trauma.  Although the decision of the VA examiner is curious, we shall not remand for further clarification.

The evidence supports the calim.



ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for traumatic brain injury is granted.




REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 19.9 (2015).  The record shows that, in February 2008, the Veteran underwent a psychiatric evaluation after an arrest for driving under the influence.  The Veteran was diagnosed with alcohol abuse, episodic, and adjustment reaction with disturbance in mood.

During VA treatment in September 2010, the Veteran complained of stress and requested counseling.  In November 2010, the Veteran was diagnosed with Mood Disorder (anxiety) Not Otherwise Specified.  As this diagnosis was rendered only 8 months after separation from service, there is an indication that the disorder may be related to service.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are triggered.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because neither an opinion nor an examination has been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to determine the nature of any acquired psychiatric disability, to include Mood Disorder (anxiety) Not Otherwise Specified, and to obtain an opinion as to whether such is possibly related to service.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability arose during service or is otherwise related to service.  The examiner should also indicate whether any such acquired psychiatric disorder is an organic disease of the nervous system.

A rationale for all opinions expressed should be provided.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


